Case 721 cwOPEP% RR Dactumentilfo Filesh0dé?81741 Rag@cliohi22

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TRUSTEES OF THE DISTRICT COUNCIL NO, 9 yo
PAINTING INDUSTRY INSURANCE FUND and ) Index No.: 21-CIV-2322 (VB)
TRUSTEES OF THE DISTRICT COUNCIL NO. 9 )
PAINTING INDUSTRY ANNUITY FUND and )
TRUSTEES OF THE DISTRICT COUNCIL NO, 9 )
FINISHING TRADES INSTITUTE and TRUSTEES )
OF THE INTERNATIONAL UNION OF PAINTERS )
AND ALLIED TRADES NATIONAL PENSION FUND _ )

and THE DISTRICT COUNCIL NO. 9 INTERNATIONAL)

DEFAULT JUDGMENT

 
  
    

 

UNION OF PAINTERS AND ALLIED TRADES, ) : =

Plaintiffs, 5 1 BOCUMENT |

-against- ) we 7 RONICALLY FILED |

CHOICE OF COLORS, INC., || BATE sien Le 17. |
Defendant. 3

 

This action having been commenced on March 17, 2021 by the filing of the Summons and
Complaint, and a copy of the Summons and Complaint having been served on the Defendant, Choice
of Colors, Inc., on March 26, 2021 via NYS Secretary of State and said Proof of Service having been
filed with the Clerk of the Court on March 31, 2021 and the Defendant not having appeared, answered
or otherwise moved with respect to the Complaint within the time allowed by law, and the time for
appearing, answering or otherwise moving having expired it is,

ORDERED, ADJUDGED AND DECREED: that the Plaintiffs have judgment against
Defendant in the liquidated amount of Two Thousand Four Hundred Eighteen Dollars ($2,418.00),
which includes the following: attorneys’ fees in the sum of $1,945.00 and court costs and
disbursements of this action in the sum of $473.00.

ORDERED, that the Defendant permit and cooperate in the conduct of an audit of all of its

books and records including, but not limited to, all payroll journals, business income tax returns,

 
 

Case 7 2itewO2a2P\ves Dmounreniti4o Riliéei0ed28/241 Rages22off22

general ledger and journal, books of original entry, subsidiary ledgers, payroll records, bank
statements, and cancelled checks, W-2 and W-3 forms, 940, 941, WT4-A and WT4-B forms, 1099
forms, New York State employment report, insurance reports, disability insurance reports, Workers
Compensation report forms and remittance reports for the period July 1, 2018 through to March 31,
2020, and directing that the Court retain jurisdiction for the limited purpose of permitting Plaintiffs to
amend the judgment should the Defendant comply with the auditjto include the additional amounts
determined by the audit to be due and owing, together with the interest, liquidated damages, auditors’
fees and attorneys’ fees,

ORDERED, that the Judgment rendered by the court on this day in favor of the Plaintiffs be

entered as a final judgment against Defendant and the Clerk of the Court is directed to enter such

So Ordered: (¢—

Honorable Vincent L. Briccetti, U.S.D.J.

judgment forthwith.

Dated: White Plains, New York
Jure ({ ,2021

 

 

 

 
